PER CURIAM
Plaintiff appeals a supplemental judgment for filing fees that previously had been deferred. On appeal, plaintiff contends that the court erred in entering the supplemental judgment without making a determination that he had the ability to pay the fees. The state concedes that the trial court erred in that regard. We agree and accept that concession. See State ex rel Baker v. Cook, 171 Or App 719, 16 P3d 1184 (2000) (citing former ORS 21.605(1)(a) (1999), repealed by Or Laws 2007, ch 493, §§ 18, 18a; holding that the trial court erred in imposing an obligation to pay previously deferred filing fees).
Reversed.